I concur in the conclusion announced by the main opinion. I do not concur in the portion thereof which holds that the admission of a photograph taken of the minor two weeks before he received the fatal injuries was error. It would certainly have been proper to have shown the physical condition and mental precocity of the youth by oral testimony as matters pertinent for the consideration of the jury in determining the extent of damages sustained by the parents. A photograph, the integrity of which could not be doubted, would, in my opinion, have given the jury a truer conception of the youth's physical appearance than could have been conveyed to the jury by the descriptive power of speech. So, too, it would reflect something of the mental force of the subject. Emotional manifestations are not alone produced by the exhibition of photographs in cases of this class. Such manifestations are to be expected where mothers are called *Page 370 
to the witness chair to speak upon any branch of the case. I am of the opinion that no error was committed by the admission of the photograph.
Hearing in Bank denied.
All the Justices concurred.